Citation Nr: 1401219	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, all extremities. 

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder. 

3.  Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1960 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In addition to the paper claim file, the Veteran's virtual file contains additional records.

In order to ensure that all potential psychiatric disorders are addressed, to include anxiety disorder, the Board has restyled the claim on appeal as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

Private treatment records reflect that the Veteran was diagnosed with peripheral neuropathy in December 2005 and has received VA treatment for peripheral neuropathy since that time.  The Veteran has asserted that he was exposed to heavy metals, asbestos, and Agent Orange while in service.  He is competent to report the continuity of his symptoms since his December 2005 diagnosis.  The Veteran has never been afforded a VA examination.  

In light of the Veteran's diagnosis of peripheral neuropathy and his assertion of exposure to heavy metals, asbestos, and Agent Orange in service, a VA examination is required to ascertain whether the Veteran's peripheral neuropathy can be directly associated with his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA treatment note reflects that the Veteran was diagnosed with an anxiety disorder in July 2008.  The Veteran screened positive for depression in January 2010 and June 2013.  The Veteran's service treatment records contain an August 1964 treatment note that indicated the Veteran had a "nervous stomach," difficulty sleeping, and "emotional problems."  A VA examination is required.  

The Veteran has contended that he developed a respiratory condition as a result of his service.  His service records include a December 1963 treatment note in which the Veteran reported a cough.  According to the VA and private treatment reports the Veteran has not been diagnosed with, or sought treatment for, a respiratory disability.  However, the Veteran submitted an asbestos exposure listing that  indicates his military occupational specialty (MOS) of Gas Turbine System Technician made it "probable" that he was exposed to asbestos.  Accordingly,  he must be afforded a VA examination.  See McLendon, supra. 

The RO must associate any outstanding VA treatment records with the claim file and provide the Veteran with the opportunity to submit any additional, pertinent private treatment records.  

Accordingly, the case is REMANDED for the following:

1. Obtain any outstanding VA treatment records and 
      associate them with the claim file.  
      
2. Direct the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding, pertinent private treatment records.  For any such identified records, provide the Veteran with the appropriate authorization for release form(s).  Obtain all available records and associate them with the claim file.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3. Then, schedule the Veteran for a VA neurological disorders examination by an appropriate medical professional to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy is related to service. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished.

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA mental disorders examination with an appropriate professional.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  

The examiner is to:

a) Identify any psychiatric diagnosis, to include anxiety disorder, present.  If no psychiatric disorder is present, the examiner must state so. 

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) related to service or any event of service. 

c) The examiner must address the Veteran's August 1964 service treatment record, which stated that the Veteran had a "nervous stomach," difficulty sleeping, and "emotional problems."

d) The examiner must also address the Veteran's VA treatment records, which contain two positive depression screenings from January 2010 and June 2013, and a diagnosis of anxiety disorder in July 2008. 

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for a respiratory disorders examination by an appropriate medical professional. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory condition is related to service.

The examiner is directed to consider the following facts: 

In a December 1963 service treatment record, the Veteran reported a cough. 

In a March 2011 VA treatment record, the Veteran reported that he quit smoking cigarettes in 1983. 

The Veteran submitted an asbestos exposure listing that indicated his MOS of Gas Turbine System Technician made it "probable" that he was exposed to asbestos.  

An August 2007 private radiology report of two chest X-rays noted tiny nodules in the right mid to lower lung.  The report indicated these were most likely granulomatous, but recommended correlation with chest CT.  

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6. Readjudicate the claims.  If any of the claims are not granted in full, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

